Citation Nr: 1607515	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for otitis media, to include as a manifestation of an undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a viral syndrome, to include as a manifestation of an undiagnosed illness. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for vertigo, to include as manifestation of an undiagnosed illness. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as manifestation of an undiagnosed illness. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

6.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

7.  Entitlement to service connection for chronic cystitis, to include as a manifestation of undiagnosed illness. 

8.  Entitlement to service connection for high blood pressure (hypertension), to include as a manifestation of undiagnosed illness. 

9.  Entitlement to service connection for posttraumatic stress disorder.

10.  Entitlement to service connection for anxiety.

11.  Entitlement to service connection for intermittent explosive disorder.

12.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1988 to August 1992, and with the United States Army from October 1993 to March 1999.  He served in the Southwest Asia Theater of Operations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004, February 2008, October 2010, and May 2013 rating decisions by the Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). 

Specifically, by rating decision dated in May 2004 the Houston, Texas, RO denied entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.  By rating decision dated in February 2008 the Phoenix, Arizona, RO denied service connection for chronic cystitis and high blood pressure on the merits, and declined to reopen previously denied claims of service connection for otitis media, a viral syndrome, hearing loss, vertigo, and low back pain.  By rating decision dated in October 2010, the Phoenix, Arizona RO declined to reopen a previously denied claim of service connection for depression.  Finally, by rating decision dated in May 2013, the Phoenix, Arizona RO denied service connection for PTSD, anxiety, and intermittent explosive disorder.  

This case was previously before the Board in April 2010.  At that time, the right knee, chronic cystitis, high blood pressure, otitis media, viral syndrome, hearing loss, vertigo, and low back pain issues were remanded for additional development.

At the time of the April 2010 Board remand, it was noted that the February 2008 decision also declined to reopen a claim of service connection for "Persian Gulf Illness."  However, at that time it was noted that VA does not recognize such as an independent, service connectable disease.  Instead, VA considers manifestations of such overarching undiagnosed illnesses on the basis of the body systems affected.  As the Veteran's representative argued in a March 2009 submission, each of the Veteran's individual complaints are actually part and parcel of a larger, undiagnosed disease entity.  The issues have been recharacterized to better reflect the claims of the Veteran for such manifestations both as individual disabilities and as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The reopened issue of entitlement to service connection for a low back disorder as well as the issues concerning depression, PTSD, intermittent explosive disorder, and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in August 2000, the RO denied the Veteran's claims of entitlement to service connection for otitis media, vertigo, and a low back injury.

2.  Evidence added to the record since the final August 2000 denial is cumulative or redundant of the evidence of record at the time of the decision with regard to otitis media and vertigo and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for otitis media and vertigo. 

3.  Evidence added to the record since the final August 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision with regard to the low back and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back injury. 

4.  In a final June 2002 Board decision, service connection for viral syndrome and bilateral hearing loss was denied. 
   
5.  Evidence received since the final June 2002 Board decision is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for viral syndrome and bilateral hearing loss.

6.  There is no evidence of hypertension during the Veteran's active service and no competent medical evidence linking the Veteran's current hypertension (high blood pressure) with his active service to include his Southwest Asia service.

7.  There is no medical evidence of a diagnosis of chronic cystitis or a separate undiagnosed disability manifested by symptoms involving the bladder.

8.  Pertinent to the time period on appeal, the Veteran's right knee patellofemoral pain syndrome has been manifested by subjective complaints weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain; and objective evidence of tenderness of the right knee with full extension and flexion limited to no more than 90 degrees, even in contemplation of functional loss due to pain and other factors, or as a result of repetitive motion or flare-ups, without ankylosis, lateral instability or recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service connection for otitis media, vertigo, and a low back injury is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2015)].

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for otitis media and vertigo.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The June 2002 Board decision that denied service connection for viral syndrome and bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38. C.F.R. § 20.1100 (2002) [(2015)]. 

5.  New and material evidence has not been received to reopen the claims of entitlement to service connection for viral syndrome and bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  Service connection for high blood pressure (hypertension) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  Service connection for chronic cystitis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  The criteria for a rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5099-5019 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the low back issue, the Board notes that As the Board's decision to reopen the Veteran's claim of entitlement to service connection for low back injury is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

With regard to the otitis media, vertigo, viral syndrome, and bilateral hearing loss issues, the Board finds that VA has satisfied its duty to notify under the VCAA by way of a November 2007 letter, which was sent prior to the initial unfavorable decision issued in February 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for otitis media, vertigo, and bilateral hearing loss.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the November 2007 letter did not inform the Veteran of the requirement of submitting new and material evidence to reopen his previously denied claims, a subsequent October 2010 letter informed the Veteran of such requirement and provided a detailed definition of new and material evidence and the case was readjudicated in a July 2015 supplemental statement of the case.  As such, any timing deficiency has been cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Regarding the high blood pressure and chronic cystitis claims, the Board finds that VA has satisfied its duty to notify under the VCAA by way of a November 2007 letter, which was sent prior to the initial unfavorable decision issued in February 2008.  Such letter advised the Veteran of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess/Hartman, supra.

With regard to the right knee issue, the Veteran was sent a letter in December 2003, prior to the initial adjudication, that generally addressed all notice elements with respect to this issue.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Subsequently, after the initial adjudication in May 2004, a June 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The June 2008 letter also provided notice specific to the rating criteria used to rate the Veteran's right knee disability and the claim was readjudicated in a September 2008 statement of the case as well as a July 2015 supplemental statement of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the otitis media, vertigo, viral syndrome, and bilateral hearing loss issues, the Board notes that the Veteran has not been provided with a VA examination in connection with these claims; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(1), (2), and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for otitis media, vertigo, viral syndrome, and bilateral hearing loss are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with such claims.

With regard to the high blood pressure and chronic cystitis issues, the Board also notes that no examination was conducted nor is one warranted in conjunction with such claims.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for high blood pressure and/or chronic cystitis decided herein.  Specifically, as will be discussed below, there is no medical evidence of high blood pressure until several years after service and no indication that such is related to the Veteran's military service.  Also, there is no medical evidence of chronic cystitis either in service or currently.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.

With regard to the right knee disability, the Veteran was afforded several VA rating examinations regarding the claim for increase.  Most recently, the Veteran was afforded a VA examination in May 2011 and neither the Veteran nor his representative has alleged that the examination is inadequate for adjudication purposes.  The Board finds that the May 2011 examination is adequate in order to evaluate the Veteran's service-connected right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that such disability has increased in severity since the May 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the May 2011 examination report is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As previously noted, in April 2010, the Board remanded the case for additional development, to include sending the Veteran notice compliant with Kent (which was accomplished in an August 2010 letter), giving the Veteran the opportunity to either submit or provide authorization for VA to obtain outstanding private records (which was accomplished in an August 2010 letter), and affording the Veteran VA examination in order to determine the current nature of his service-connected right knee disability (which was accomplished in May 2011).  Therefore, the Board finds that the AOJ has substantially complied with the April 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, to include hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Significantly, hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(b).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Otitis media, vertigo, and a low back disorder

By way of background, the Veteran's original claim of entitlement to service connection for otitis media, vertigo, and a low back injury was denied by an August 2000 rating decision.  While regard to the otitis media issue, the RO determined that, there was no evidence of otitis media in service and, while there was a diagnosis of otitis media post-service in private treatment records dated from March 1999 to June 1999, there was no nexus between the Veteran's otitis media and his military service.  With regard to the vertigo issues, the RO determined that there was no evidence of vertigo in service and no evidence of a current diagnosis of vertigo.  With regard to the low back issue, the RO determined that, while there were complaints of low back pain in service, there was no evidence of a current diagnosis of a low back disorder.  

Although the RO provided notice of the August 2000 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of August 2000 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for otitis media, vertigo, and a low back injury was received prior to the expiration of the appeal period stemming from the August 2000 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in October 2005, the Veteran requested to reopen his previously denied claim of entitlement to service connection for otitis media, vertigo, and a low back injury. 

At the time of the August 2000 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated from July 1999 to January 2000, a September 1999 VA examination, and private treatment records dated from March 1999 to June 1999.  As above, while the Veteran's service treatment records show complaints of low back pain in service, both service and post-service records are negative for a diagnosis of a low back disorder.  Also, while there was evidence of a post-service diagnosis of otitis media, there was no nexus between the Veteran's otitis media and his military service.  

Relevant evidence received since the August 2000 rating decision includes VA treatment records dated through July 2015 and private treatment records dated through February 2006.  Significantly, records from Dr. S.W. show complaints of an earache in June 2002 and a diagnosis of left otitis media in September 2003.  Also, VA treatment records show an impression of otitis media in August 2001 and a diagnosis of recurrent/chronic otitis media, bilateral in July 2015 in connection with an ear infection.  However, these records do not give any indication of a nexus between otitis media and the Veteran's military service.  VA treatment records show numerous complaints of dizziness but there is no diagnosis of vertigo.  Finally, a September 2001 VA treatment record shows complaints of low back pain since an in-service motor vehicle accident with an impression of low back strain/sprain.    

With regard to the otitis media issue, the Board finds that the evidence received since the last final denial in August 2000 is new in that it was not previously of record.  However, it is cumulative or redundant of the other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for otitis media.  Specifically, while the Veteran has provided additional statements surrounding the in-service events that he alleges resulted in otitis media, such statements relating such disorder to in-service events are duplicative of his allegations previously of record.  Moreover, while the new medical records show continued treatment for otitis media, there is still no nexus between the Veteran's otitis media and his military service.  Therefore, there is no new medical evidence of a nexus between otitis media and the Veteran's military service and the Board must conclude that the evidence added to the record since the prior final denial in August 2000 does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for otitis media.  As such, the Board finds that the evidence received since August 2000 is not new and material and the requirements to reopen the claim of entitlement to service connection for otitis media have not been met. 

With regard to the vertigo issue, the Board finds that the evidence received since the last final denial in August 2000 is new in that it was not previously of record.  However, it is cumulative or redundant of the other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for vertigo.  Specifically, while the Veteran has provided additional statements surrounding the in-service events that he alleges resulted in vertigo, such statements relating such disorder to in-service events are duplicative of his allegations previously of record.  Moreover, while the recently obtained VA and private treatment records show complaints of dizziness, they do not show a diagnosis of vertigo.  Therefore, even in consideration that the Veteran's statements received in connection with his current appeal are presumed credible, there is no new medical evidence of a current diagnosis of vertigo.  

With regard to the low back issue, the Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of a current disability of the low back, specifically, the September 2001 VA treatment record noting a diagnosis of low back strain.  As the claim for service connection for a low back disorder was previously denied based on the absence of a current disability of the low back, and the newly received evidence shows a current low back disability, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened.

2.  Viral syndrome and bilateral hearing loss

By way of background, the Veteran's original claim of entitlement to service connection for viral syndrome and bilateral hearing loss was denied by an October 1999 rating decision.  With regard to the viral syndrome issue, the RO noted that the Veteran's service treatment show that he had multiple episodes of upper respiratory infections, gastritis, and a streptococcal infection but that none of these conditions were chronic in nature.  With regard to the bilateral hearing loss issue, the RO noted that available audiometric findings did not meet the criteria for a grant of service connection for defective hearing.  Thereafter, he perfected an appeal as to the RO's denial.  In a June 2002 decision, the Board confirmed the RO's denial of the Veteran's claims, again noting that there was no evidence of a current disability of either viral syndrome or bilateral hearing loss.  As the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the June 2002 decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38. C.F.R. § 20.1100 (2002) [(2015)].

Thereafter, in May 2004, the Veteran requested to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss and viral syndrome. 

At the time of the June 2002 Board decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated through May 2002, and private treatment records dated through June 1999.  With regard to the viral syndrome issue, as above, the Veteran's service treatment records show that he had multiple episodes of upper respiratory infections, gastritis, and a streptococcal infection but that none of these conditions were chronic in nature.  However, post-service treatment records were negative for a diagnosis of viral syndrome.  With regard to the bilateral hearing loss issue, the Veteran's service treatment records were negative for complaints or a diagnosis of bilateral hearing loss.  While the Veteran complained of his ears feeling plugged in an August 1999 VA treatment record, audiological evaluation revealed normal hearing.

Relevant evidence received since the June 2002 Board decision includes VA treatment records dated through July 2015 and private treatment records dated through February 2006.  These records are negative for diagnoses of either viral syndrome or bilateral hearing loss.  Significantly, while the VA treatment records show treatment for occasional cold symptoms associated with a virus, there is no diagnosis of a chronic disability.  Also, while June 2015 VA treatment records show complaints of hearing loss, such was related to the Veteran's recurrent chronic otitis media, and there are no audiological findings of hearing loss in either ear.

The Board finds that the evidence received since the last final denial in June 2002 is new in that it was not previously of record.  However, it is cumulative or redundant of the other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for viral syndrome or bilateral hearing loss.  Specifically, while the Veteran has provided additional statements surrounding the in-service events that he alleges resulted in viral syndrome or bilateral hearing loss, such statements relating such disorders to in-service events are duplicative of his allegations previously of record.  Moreover, while the recently obtained VA and private treatment records show complaints of occasional viral symptoms and hearing loss, there is no diagnosis of a chronic disability of either viral syndrome or bilateral hearing loss.  Therefore, even in consideration that the Veteran's statements received in connection with his current appeal are presumed credible, there is no new medical evidence of a current diagnosis of either viral syndrome or bilateral hearing loss.  

IV.  Service Connection Analysis

1.  Chronic Cystitis

The Veteran's service treatment records are negative for a diagnosis or indication of chronic cystitis.  On enlistment examination in August 1988, pertaining to his first period of service, and on enlistment examination in April 1993, pertaining to his second period of service, the Veteran reportedly had a normal genitourinary system.  The Veteran also had a normal genitourinary system in January 1989 and May 1992.  Also, in August 1988, January 1989, May 1992, and April 1993 reports of medical history, the Veteran specifically denied "frequent or painful urination."  

The Veteran submitted a claim for service connection for chronic cystitis in January 2002.  Significantly, the Veteran wrote that he was treated for this condition by VA and that it was his belief that the condition was related to his exposure to chemical agents while he served in the Persian Gulf.  A review of the Veteran's VA and private treatment records is negative for a diagnosis of chronic cystitis or any indication of bladder infections.   

In March 2009 correspondence, the Veteran's attorney requested that the Veteran's claim for service connection for chronic cystitis be considered an undiagnosed illness pursuant to 38 C.F.R. § 3.17.  

The Board finds that the preponderance of the evidence is against service connection for chronic cystitis.  Initially, there is no current diagnosis of chronic fatigue syndrome in the claims folder.  Current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to 38 C.F.R. § 3.17, the Board notes that the Veteran's service treatment records are negative for cystitis or any bladder infections.  As there are no objective indications of chronic cystitis during service or to a degree of 10 percent or more within one year of separation from service, service connection under 38 C.F.R. § 3.317 is not warranted.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic cystitis.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2. High blood pressure

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

The Veteran's service treatment records are negative for a diagnosis or indication of hypertension.  His blood pressure on enlistment examination in August 1988, pertaining to his first period of service, was 100/60 and his blood pressure reading on enlistment examination in April 1993, pertaining to his second period of service, was 110/60.  The Veteran also had normal blood pressure readings in January 1989 (120/90) and May 1992 (110/76).  Also, in August 1988, January 1989, May 1992, and April 1993 reports of medical history, the Veteran specifically denied "high or low blood pressure."  

The Veteran submitted a claim for service connection for high blood pressure in October 2005.  Significantly, the Veteran wrote that his hypertension began in August 1994 but that he was not treated for the disability until July 2005. The Veteran was afforded a VA general examination in September 1999, approximately six months after his discharge from military service, and was reported to have a blood pressure reading of 120/70.  The Veteran's private treatment records show an assessment of hypertension as early as October 2004.  A review of the Veteran's VA treatment records shows that hypertension was included in the Veteran's medical history as early as August 2005 and that he was taking medication for hypertension as early as January 2005.  However, a July 2010 VA treatment record shows an impression of "prehypertension."  

In March 2009 correspondence, the Veteran's attorney requested that the Veteran's claim for service connection for high blood pressure be considered an undiagnosed illness pursuant to 38 C.F.R. § 3.17.  

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Significantly, there is no evidence of hypertension within one year after military service.  The Veteran has reported that he first developed hypertension in August 1994 but was not treated for this disability until July 2005.  However, the Veteran was found to have a normal blood pressure reading on VA examination in September 1999, just six months after discharge from his second period of service, and the earliest evidence of hypertension is dated in October 2004.  

The Board also finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of an indication or diagnosis of hypertension in service.  As above, the Veteran's service treatment records along with a VA examination dated six months after service discharge show normal blood pressure readings.  Second, the earliest indication of hypertension is an October 2004 private treatment record.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current hypertension to an incident of the Veteran's active military service, to include the Veteran's Southwest Asia service.  Consequently, there is no reasonable possibility of substantiating his hypertension claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

With regard to the Persian Gulf presumption, there is no probative evidence of record establishing a chronic disability pattern for high blood pressure from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The claims file include a diagnosis of hypertension as early as October 2004 and there is no clinical evidence of a chronic, undiagnosed illness due to the Veteran's reported symptoms.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  

Here, however, any statements as to elevated blood pressure readings continuing immediately after service are not found to be persuasive in light of the fact that the Veteran denied treatment for hypertension until July 2005.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, hypertension was not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with a diagnosis of hypertension and inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of hypertension to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for high blood pressure.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

V.  Increased Rating Analysis

Service treatment records show that the Veteran began having right knee problems as early as April 1995.  The Veteran filed a claim for service connection for a right knee disability in August 1999, following his first period of service and, by rating decision dated in October 1999, the RO granted service connection for retropatellar compression syndrome of the right knee, assigning a noncompensable evaluation effective March 3, 1999 (the day after the Veteran's discharge from his first period of military service).  

Subsequently, by rating decision dated in December 2001, the RO recharacterized the Veteran's previously service-connected retropatellar compression syndrome of the right knee as right knee patellofemoral syndrome and increased the disability rating for this from noncompensable to 10 percent disabling, also effective March 3, 1999.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5099-5019.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as bursitis based on the criteria found under DC 5019.  Under DC 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5019.  

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Evidence relevant to the level of severity of the Veteran's right knee disability includes VA examination reports dated in January 2004 and February 2004 as well as a May 2011 VA contract examination.  

During the January 2004 VA examination, the Veteran reported that he took Vioxx for his knee.  He complained of pain around the anterior and medial aspects of the knee.  He also complained of pain along the lateral and posterior aspects of the knee.  He stated that his knee swelled intermittently.  He had difficulty kneeling, squatting, or climbing and also had difficulty sitting for prolonged periods of time.  On physical examination, he walked with a Non antalgic gait and had mild effusion.  He had full active range of motion.  He complained of tenderness to palpation along the medial more than lateral joint lines.  He also complained of tenderness to palpation around the patellofemoral articulation.  There was no evidence of instability on anterior or posterior drawer or anterior Lachman's.  He had no varus or valgus instability.  X-ray examination of the knee was within normal limits.  The impression was mild to moderate patellofemoral syndrome of the right knee and medial joint line pain with medial meniscal tear by magnetic resonant imaging.  

During the February 2004 VA examination, it was noted that the Veteran was a full-time college student and that he was also working part-time at the RO in Houston, Texas.  The Veteran reported constant pain in the knee but indicated that the pain was worse three to four times per day when trying to move the knee, even when driving as he used his right lower extremity to move the gas pedal.  The Veteran also reported that the pain got worse while taking the bus because the motion of the seat made the knee hurt.  The pain was described as a choking pain and resulted in severe flare-ups three to four times during the day, each lasting one to two hours.  He stated that he used to take Vioxx until recently when he discontinued private insurance but was pursuing a new prescription through a VA doctor.  As such, he was not taking any pain medication for his right knee at the time of the examination.  The Veteran reported that the pain averaged around a six on a pain scale of one to ten with flare-ups resulting in pain of eight to nine.  He stated that he did not experiencing giving way or locking of the knee but there was intermittent swelling when he walked fast or when he was active.  He stated that he could walk approximately half a black before feeling discomfort or an increase in the pain.  He also had limitation on climbing stairs so he would just climb a few steps at a time.  He had difficulty bending a certain range of motion requiring use of the knee.  Occasionally, a change in the weather made the pain worse.  He applied heat and rest when he experienced severe pain.  He was not using a brace but he used to have a brace during military service.  He was not using any corrective shoes or any canes/crutches.  He did not have any recent surgery or any surgery for the knee in the past.  There was no associated injury.  The Veteran stated that the pain was located on the whole knee, especially in the anterior area, and that he had difficulty squatting, kneeling, or sitting for a prolonged period of time.  He stated that he had difficulty performing his work at VA because of the discomfort but that he had good attendance in general.  The Veteran stated that he had to deal with the pain and he had a good threshold for pain.  In addition, standing for more than five minutes made the knee worse and he stated that he could do short walking before experiencing pain in the knee.  The Veteran denied any lack of endurance or fatigability in the knee or in the lower extremities.  There was no history of heat or redness.  There was also no history of dislocation, subluxation, or inflammatory arthritis such as rheumatoid arthritis.  The Veteran's May 2003 MRI showed a medial meniscal tear and chondromalacia patella of the right knee.  

On physical examination, the Veteran walked with a Non antalgic gait and he did not use any assistive devices for walking.  There was no limitation on standing or walking during the interview.  The Veteran was not cooperative to walk on the toes but he presented, in general, a normal Non antalgic gait.  There was no apparent or evidence ankylosing of any of the joints.  The right knee presented anterior tenderness during palpation of the patellar area.  He had a normal, full, and active range of motion with flexion from 0 to 140 degrees and extension to 0 degrees with a full extension.  There was tenderness during the range of motion starting at 90 degrees.  There was no crepitus and no evidence of instability of the anterior or posterior drawer or the anterior Lachman's test.  There was no valgus or varus instability.  There was a positive McMurray's test during the evaluation of the medial meniscus.  The Veteran had a normal muscle mass in both thighs with the same muscle mass mentioned.  X-rays of the right knee were normal.  The impression was mild to moderate patellofemoral syndrome of the right knee with symptomatology of intermittent swelling and medial joint line pain with medial meniscus tear of mild to moderate symptomatology.  In an addendum it was noted that, during physical examination, the right knee presented with mild soft tissue swelling, but there was no effusion in the right knee.  

During the May 2011 VA contract examination, the Veteran reported the following symptoms with regard to the right knee: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied experiencing deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare-ups as often as 20 times per month, each time lasting for two hours.  From 0 to 10 (10 being the worst) the severity level was a 10.  The flare-ups were precipitated by physical activity, occurred spontaneously, and were alleviated by rest.  During the flare-ups he experienced limitation of motion of the joint which was described as he has pain and locking.  He reported difficulty with standing/walking.  The Veteran reported that he could not stand for a long period of time.  He was not receiving any treatment for his condition, specifically, he denied both a history of hospitalization and/or surgery for the right knee.  He stated that his right knee disorder, in the past 12 months, had not resulted in any incapacitation.  He had not had any joint replacement.  With regard to overall functional impairment the Veteran reported that he could not run any longer and could not walk more than 10 minutes without a flare up, or pain.  

The Veteran's posture was normal and he walked with a normal gait.  In regards to a tandem gait, the Veteran's walk was normal.  Leg length from the anterior superior iliac spine to the medial malleolus was 88 centimeters (cm) on the right and 88 cm. on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  For ambulation, he required a brace on the right knee which he would mostly use while exercising the right knee.  He did not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.
There was also no locking pain, genu recurvatum, crepitus, or ankylosis.

On range of motion testing of the right knee, the Veteran had extension to 0 degrees and flexion to 140 degrees, even with repetitive motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral
meniscus stability test are all within normal limits.  X-ray examination of the right knee was also within normal limits.

For the VA established diagnosis of right knee patellofemoral syndrome, the examiner noted that there was no change in the diagnosis.  The examiner noted that the condition was "active."  Subjective factors included weakness, stiffness, swelling, heat, redness, giving way and lack of endurance.  The pain was intermittent and was aggravated by activity.  There were no reported objective factors as, according to the examiner, physical examination was unremarkable at that time.  Significantly, it was noted that the Veteran had normal gait and posture and was able to walk in tandem.  The right knee x-ray was also normal.  Furthermore, the right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  The right knee also showed no signs of subluxation.  It was noted that the Veteran's usual occupation was not affected by his right knee condition and the only effect of the condition on the Veteran's. daily activity was he had difficulty running due to the knee condition.

Also of record are VA treatment records dated through July 2015 and private treatment records dated through February 2006.  These records show several complaints of right knee pain in 2003 but are silent for complaints regarding the right knee afterward.  However, a September 2012 VA treatment record shows that the Veteran was wearing a right knee brace.

In light of the foregoing, the Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for the right knee.  Notably, the Veteran's loss of motion is noncompensable under DCs 5260 and 5261 as flexion must be limited to 45 degrees and extension must be limited to 10 degrees, respectively, to meet the criteria for a 10 percent rating under such criteria.  

In this regard, the Veteran reportedly had full range of motion of the right knee during the January 2004 VA examination.  During the February 2004 VA examination, he 140 degrees of flexion, with pain beginning at 90 degrees, and 0 degrees of extension.  Thereafter, during the December 2011 VA contract examination, he had 140 degrees of flexion of the left knee on repetitive-use testing.  As noted above, a loss of flexion to 90 degrees or more does not constitute compensable limitation of motion under DC 5260.  Even so, the Veteran has been assigned a 10 percent rating under such DC in light of his painful, limited motion.  See DC 5003, 38 C.F.R. § 4.59; Burton, supra.  Also, the Veteran's reported extension of 0 degrees in the right knee during both the February 2004 and December 2011 examinations does not constitute compensable limitation of motion under DC 5261.  

The Board also notes that the Veteran's complaints of a feeling of instability, swelling, redness, hot to the touch, and pain.  However, in Mitchell, supra, the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40).  Here, even considering the Veteran's additional loss of motion due to pain and other factors, such only results in limitation of flexion to 90 degrees.  

The Board also notes that, the May 2011 VA contract examiner specifically reported that the Veteran's right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As such, a higher rating pursuant to 38 C.F.R. § 4.59 is not warranted.  In regard to flare-ups, while the Veteran reported experiencing flare-ups during all three VA examinations, the December 2011 examiner indicated that repetitive-use testing did not result in an additional loss of motion.

The Board has also considered whether the Veteran is entitled to a higher or separate rating for his left knee disability under any other potential Diagnostic Code.  However, while the Veteran has reported instability and locking of the knee, there is no medical evidence of either lateral instability or recurrent subluxation upon physical examination.  In this regard, while the Veteran has reported instability, objective examination has failed to reveal lateral instability.  Furthermore, as a lay person, the Veteran is not competent to objectively diagnose lateral instability or recurrent subluxation.  In this regard, while he is competent to report that his knee feels unstable, or, for that matter, gives way or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners who conducted the evaluations in January 2004, February 2004, and December 2011 are medical professionals and found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without lateral instability or recurrent subluxation for the relevant appeal period.  Accordingly, a separate rating for instability or subluxation of the left knee under DC 5257 is not warranted.

The Board also acknowledges that the Veteran was found to have a medial meniscal tear on MRI in May 2003; there is no evidence of any current meniscal conditions.  Consequently, DC 5258 referable to dislocation of semilunar cartilage is not for application.  Furthermore, there is no evidence that the Veteran has ever undergone meniscectomy.  Consequently, DC 5259, which provides for a 10 percent rating for symptomatic removal of semilunar cartilage, is not for application.  Moreover, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, DCs 5256, 5262, and 5263 are not for application.

The Board has also considered whether staged ratings for the Veteran's right knee disability are warranted; however, the Board finds that his symptomatology has been stable for the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board is aware of the Veteran's complaints as to the effects his service-connected right knee disability have had on his activities of work and daily living; however, all aspects of this disability are adequately encompassed in the assigned schedular rating.  

In this regard, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee disability as well as the functional impairment resulting from symptoms related to such disability, which includes decreased motion and subjective complaints of a feeling of instability, swelling, redness, hot to the touch, and pain.  See DeLuca, supra; Mitchell, supra.  

Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in the instant case, the record shows that the Veteran is currently employed.  Specifically, a June 2014 VA treatment record shows that the Veteran is employed full time.  While it appears that the Veteran was unemployed at times during the pendency of this appeal, it appears that this unemployment was due to the Veteran's nonservice-connected psychiatric problems.  Furthermore, the May 2011 VA contract examiner noted that the Veteran's right knee disability did not affect his usual occupation.  Therefore, as the issue of entitlement to a TDIU has not been raised by the record or the Veteran, such need not be addressed further herein.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right knee disability.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating for such disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for otitis media is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for vertigo is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for viral syndrome is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

Service connection for high blood pressure is denied.  

Service connection for chronic cystitis is denied.  

A rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the reopened low back issue, as above, the Veteran's service treatment records show complaints of back pain.  Significantly, an October 1994 treatment record shows complaints of low back pain and a July 1997 treatment record shows an assessment of mild lumbar strain.  A post-service September 2001 VA treatment record also notes a diagnosis of low back strain.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether any current low back disorder can be related to his military service, to include a service-connected disability.  The service treatment records showing complaints of back pain and the post-service diagnosis of low back strain are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon, 20 Vet. App. at 83.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of any current low back disorder.

With regard to the PTSD, intermittent explosive disorder, and anxiety issues, the Veteran's service treatment records are negative for psychiatric problems.  Significantly, August 1988, May 1992, and April 1993 examinations show a normal psychiatric system.  Also, in August 1988, May 1992, and April 1993 reports of medical history, the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."

However, VA records dated as early as July 1999, approximately four months after the Veteran's discharge from military service, show treatment for psychiatric problems, specifically depression and sleep disturbance.  On VA examination in September 1999, he was diagnosed with depression.  Subsequently, in December 1999, he was diagnosed with mood disorder, NOS, R/O bipolar, and R/O dysthymic disorder.  Significantly, it was noted that the Veteran had a history of four Article 15s in service, three for disobeying lawful order and one for striking an officer.  A September 2012 VA treatment record shows a diagnosis of major depressive disorder in possible remission, intermittent explosive disorder, anxiety, and R/O (rule out) PTSD from childhood trauma and/or MST (military sexual trauma).  

In a March 2013 stressor statement, the Veteran described two different MST events.  First, the Veteran wrote that while stationed aboard the U.S.S. Independence between 1989 and August 1992, his shipmates touched his genitals and penis.  He was forced to do lewd acts.  His shipmates also placed their private parts on the Veteran's back and in the crack of his butt.  The Veteran stated loudly that he did not want this and did not want it to continue but was afraid of retaliation.  
The second incident occurred between 1990 and August 1992 while stationed in Yokosuka, Japan, the Veteran and a shipmate rented a two bedroom apartment together.  The Veteran's roommate tried to force his naked body on the Veteran.  His roommate asked the Veteran to perform sodomy on him and, when the Veteran said "no," the roommate grabbed the Veteran by the neck and forced his penis in the Veteran's mouth.  The Veteran grabbed the roommate's penis until it stopped.  The Veteran did not tell anybody about this incident because he was afraid of retaliation.  

The Veteran also wrote that, while stationed on the U.S.S. Independence, he was moved to three different duty stations.  He also wrote that he tried to call himself several times during his service by alcohol poisoning, once while stationed in Japan and once in 1992.  He reportedly had three different Article 15 proceedings in three different duty stations and went to ADAP in Camp Stanley, Korea.  

As for the requirement of credible supporting evidence that a claimed in-service stressor actually occurred, VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Initially, the Board notes that the Veteran's service personnel records are not associated with the electronic file.  Given the Veteran's reported history of behavior problems in service and the relevance that such has to his claim for service connection for PTSD due to MST, an attempt should be made to obtain these records.

Also, while the Veteran has been diagnosed with intermittent explosive disorder, anxiety, and possible PTSD due to MST, he has not undergone VA psychiatric examination.  Given the evidence discussed above, to include the nature of the Veteran's alleged in-service stressor, and the evidence and allegations as to the Veteran's behavior changes in service following the alleged assaults, the Board finds that that the Veteran should be afforded a VA mental health examination to obtain medical information needed to resolve this claim-to include medical determination as to whether the alleged in-service MST occurred; whether he meets the diagnostic criteria for PTSD; and whether any psychiatric disability other than PTSD was incurred or is otherwise medically related to service, to include any the alleged in-service MST.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim to reopen a previously denied claim of service connection for depression, the Board finds that this issue is inextricably intertwined with the PTSD, intermittent explosive disorder, and anxiety issues addressed above.  Therefore, the Board may not properly review the Veteran's claim to reopen a previously denied claim of service connection for depression until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, the electronic claims file includes VA treatment records dated through July 2015 and private treatment records dated through February 2006.  Thereafter, all identified records should be obtained, to include any outstanding VA records dated since July 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed right knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding VA records dated since July 2015.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding personnel records for the Veteran, particularly pertaining to his alleged Article 15s.  If these records are unobtainable, a negative reply should be noted in writing and associated with the electronic claims file and the Veteran should be notified.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination determine the nature and etiology of a low back disorder.  

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-ray examination, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should state whether the Veteran has a current low back disorder.  If so, the examiner should opine whether the Veteran's low back disorder is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his military service, to include the October 1994 and July 1997 service treatment records showing complaints of low back pain.  

The examiner should specifically consider the September 2001 VA treatment record showing a diagnosis of low back strain.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assault(s), to include the following:

* the Veteran's March 2013 statement regarding his alleged MST;
* the medical evidence dated as early as September 2012 showing possible PTSD due to MST; 
* VA treatment records showing complaints of depression and sleep disturbance as early as July 1999, approximately four months after the Veteran's discharge from service; 
* the Veteran's service treatment records including  August 1988, May 1992, and April 1993 examinations showing a normal psychiatric system and August 1988, May 1992, and April 1993 reports of medical history, wherein the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort;" 
* and any supporting buddy statements attesting to the change in the Veteran's behavior during service.

Thereafter, the examiner should render a determination as to whether the collective evidence indicates that any alleged assault(s) occurred. 

If so, the examiner should address whether the Veteran currently meets-or, at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such MST. 

If a diagnosis of PTSD resulting from the identified MST is deemed appropriate, the examiner should clearly and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the MST and the Veteran's symptoms. 

Regardless of whether PTSD due to MST is diagnosed, the examiner should clearly identify all other current acquired psychiatric disorder(s) diagnosed currently or validly diagnosed at any point pertinent to the current claim, to include general anxiety (even if currently resolved). 

Then, for each such diagnosed disability,  the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during the Veteran's military service (November 1988 to August 1992 or October 1993 to March 1999) or is otherwise medically related to service, to include the MST referenced above. 

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, s, and all lay assertions, to include the Veteran's assertions and any lay statements submitted on his behalf.  In particular, the examiner should comment on the significance, if any, on the Veteran's history of childhood trauma (noted in a September 2012 VA treatment record) in the development of the psychiatric disorder. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


